Citation Nr: 0430142	
Decision Date: 11/12/04    Archive Date: 11/24/04	

DOCKET NO.  03-35 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
scarring as a residual of a shell fragment wound to the 
penis.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1941 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
VARO in Cleveland, Ohio, that denied entitlement to a 
compensable disability rating for scarring as a shell 
fragment wound residual of the penis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  

The appeal has been advanced on the Board's docket in 
accordance with the provisions of 38 C.F.R. § 20.900(c) 
(2003).  


REMAND

During the course of the veteran's appeal, VA promulgated new 
regulations concerning the evaluation of skin disabilities, 
effective August 30, 2002.  The veteran has not been provided 
with the new version of the regulations and the medical 
evidence of record does not provide a discussion of the 
presence or absence of the severity of any findings needed 
for a proper evaluation under the new criteria.  If an 
examination report does not contain sufficient detail, it 
must be returned as inadequate for rating purposes.  
38 C.F.R. § 4.2 (2003).  The Board is prohibited from relying 
on its own unsubstantiated medical judgment in the resolution 
of a claim.  See Crowe v. Brown, 7 Vet. App. 238 (1995).  
Accordingly, the Board finds that a remand is required so 
that the RO may secure an examination that addresses both the 
old and new rating criteria.  

Additionally, review of the file indicates that more 
assistance must be rendered in order to comply with the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  

In view of the foregoing, the case is REMANDED for the 
following actions:  

1.  The veteran and his representative 
should be provided with a communication 
that complies with the notification 
requirements of the VCAA, as set forth in 
38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  The 
communication should explain what, if 
any, information and medical evidence not 
previously provided to VA is necessary to 
substantiate the veteran's claim for 
entitlement to a compensable disability 
rating for residual scarring of the 
penis.  The communication should indicate 
what portion of the evidence, if any, is 
to be provided by him and what portion, 
if any, VA will attempt to obtain on his 
behalf.  The letter should also request 
that the veteran provide any evidence in 
his position that pertains to the claim.  

2.  The veteran should be afforded a VA 
examination to determine the current 
nature and severity of the residual 
scarring of his penis.  It is imperative 
that the physician who is designated to 
examine the veteran review the evidence 
in the claims folder, including a 
complete copy of this remand.  The 
examiner must describe any disfigurement 
resulting from the scarring.  The 
examiner should specifically state 
whether the disability is productive of 
marked deformity and report the size and 
extent of the scarring.  The examiner 
should also indicate whether the scarring 
is superficial, poorly nourished, 
ulcerated, or tender and painful on 
objective demonstration.  

To the extent possible, the length and 
width of the scars should be reported.  
It should be indicated whether the scars 
are elevated when pressed on palpation, 
adherent to underlying tissue, hypo or 
hyperpigmented in an area exceeding 6 
square inches (39 square centimeters); 
whether the skin texture is abnormal 
(irregular, atrophic, shiny, scaly, and 
so forth) in an area exceeding 6 square 
inches (39 square centimeters); whether 
there is underlying soft tissue missing 
in an area exceeding 6 square inches (39 
square centimeters); whether the skin is 
indurated and inflexible in an area 
exceeding 6 square inches (39 square 
centimeters); whether there is visible or 
palpable tissue loss; and whether there 
is frequent loss of covering of the skin 
or the scar.  If the examiner is not able 
to provide the requested information with 
any degree of medical certainty, this 
should be so indicated.  

3.  After undertaking any additional 
development indicated, VA should 
readjudicate the claim on appeal.  If the 
benefit sought is not granted to the 
veteran's satisfaction, a supplemental 
statement of the case should be provided 
to him and his representative.  The case 
should then be returned to the Board, if 
otherwise in order.  

The veteran is advised that failure to report for any 
scheduled VA examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2004).  The 
Board intimates no opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



